Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-34 are allowed.
	Claims 1-34  are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F .2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1 including  “computing at each of the plurality of monitoring points the qoe measure defined on a quality scale, measure being predictive of human perception of the quality of the media content if experienced at the respective monitoring point, performing content or feature extraction, updating an absolute QOE measure for each of the monitoring points to map the received QOE measures to the same scale across the monitoring points, and updating latencies between multiple monitoring points using the results.”  Claim 13, 24 recites similar limitations.
	The closest prior art Cheng teaches obtaining QOE scores for video content segments. None of these references disclose “computing at each of the plurality of monitoring points the qoe measure defined on a quality scale, measure being predictive of human perception of the quality of the media content if experienced at the respective monitoring point, performing content or feature extraction, updating an absolute QOE measure for each of the monitoring points to map the received QOE measures to the same scale across the monitoring points, and updating latencies between multiple 





Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hong whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL H HONG/Primary Examiner, Art Unit 2426